DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Amendment
	Applicant’s submission of a supplemental amendment on 02/12/2021 has been entered.  The supplemental amendment was in response to an Examiner-initiated interview on 02/11/2021.  Claims 3-8, 10-14, and 16-22 are entered.  Claims 1-2, 9, and 15 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Eric Hyman (Reg. No. 30,139) on 02/16/2021.
	The application has been amended as follows:

12. (Currently Amended) An aircraft turbomachine, comprising [[a]] the part according to claim 21.

The above changes to the claims have been made to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Awasthi et al. (US 10502133).
	Regarding claim 21, Awasthi et al. fails to disclose or suggest wherein the first and second ends of the washer are interconnected on a first side of the washer and the first and second ends of the washer are separated on a second side of the washer that is opposite to the first side.  As shown in Fig. 12 of Awasthi et al, the first end (206) of the washer (200) and the second end (202) are interconnected on the left side (i.e., first side) and the first and second ends are also interconnected on the right side of the washer (i.e., second side).  Therein, the claim recites a structural difference of the invention (shown in Fig. 4 of Applicant’s drawings) which is not suggested or disclosed by Awasthi et al.  It would not have been obvious to one of ordinary skill in the art to modify the washer such that one side is separated from the other side because such 
	Claims 3-8, 10-14, and 16-20 are allowable, as they are dependent on claim 21.
	Regarding claim 22, Awasthi et al. fails to disclose or suggest wherein said second end of the strut comprises a supporting frustoconical inner surface for the head of the screw.  Fig. 12 of Awasthi discloses of a frustoconical outer surface 202 of the washer, but such surface does not support the head 214 of the screw 54.  It would not have been obvious to modify the structure disclose as such modification would significantly alter the structural functionality of the design disclosed in Fig. 12.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/17/2021

/J. Todd Newton/Primary Examiner, Art Unit 3745